Case 1:20-cr-00080-RJS-JCB Document 39 Filed 04/09/21 PageID.130 Page 1 of 2




             IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                    NORTHERN DIVISION




 UNITED STATES OF AMERICA                                Case No. 1:20CR0080 RJS
          Plaintiff,
                  vs.
                                                          CONSENT TO ENTRY OF PLEA
                                                          OF GUILTY BEFORE THE
                                                          MAGISTRATE JUDGE AND
 Breanne Janette Wells                                    ORDER OF REFERENCE
          Defendant(s).




       Pursuant to 28 U.S.C. § 636(b)(3), the defendant, Breanne Janette Wells, after

consultation and agreement with counsel, consents to United States Magistrate Judge Jared C.

Bennett accepting defendant’s plea of guilty and to the Magistrate Judge conducting proceedings

pursuant to Rule 11 of the Federal Rules of Criminal Procedure. The defendant also

acknowledges and understands that sentencing on his plea of guilty will be before the assigned

District Judge after a pre-sentence investigation and report, and compliance with Fed.R.Crim.P.

32.

       The United States, by and through the undersigned Assistant United States Attorney,

consents to the Magistrate Judge conducting plea proceedings pursuant to Fed.R.Crim.P. 11, and

accepting the defendant’s plea of guilty as indicated above, pursuant to such proceedings.
Case 1:20-cr-00080-RJS-JCB Document 39 Filed 04/09/21 PageID.131 Page 2 of 2




       DATED this 8th day of April, 2021.

/s/ Benjamin C. McMurray for Breanne Wells
Defendant


/s/ Benjamin C. McMurray
Attorney for Defendant


/s/ Jennifer E. Gully
Assistant United States Attorney


                                    ORDER OF REFERENCE

       Pursuant to 28 U.S.C. § 636(b)(3), and the consent of the parties above mentioned,

including the defendant,

       IT IS HEREBY ORDERED that United States Magistrate Judge Jared C. Bennett shall

hear and conduct plea rendering under Fed.R.Crim.P. 11, and may accept the plea of guilty from

the defendant pursuant thereto after full compliance with Fed.R.Crim.P. 11.

       Dated this 1st      day of April, 2021.

                                                 BY THE COURT:

                                                 ___________________________________
                                                 Robert J. Shelby
                                                 United States District Judge
